Citation Nr: 0401353	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a compensable rating for left ear hearing 
loss.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from July 1973 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for PTSD; 
denied a compensable rating for left ear hearing loss; and 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

In his October 2002 substantive appeal the veteran requested 
that he be scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  However, in January 2003, he withdrew 
his request for such hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that the case is not yet ready for appellate 
disposition.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  Pursuant to 
the VCAA, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A).  This duty 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

Here, the veteran was afforded a VA psychiatric examination 
in May 2002, to ascertain the severity of his service-
connected PTSD.  In his report, the psychiatrist noted that 
the veteran required hospitalization because he was in a 
psychotic state.  He had presented wearing a bullet-proof 
vest, and was paranoid, decompensated and delusional.  He 
indicated that there was some "gaminess" in his 
presentation; however, he believed that the veteran was more 
ill that when he had previously been seen.  He recommended 
that after the veteran was stabilized, that another 
examination be scheduled to accurately assess his level of 
disability.  The physician also noted that he did not have 
the veteran's claims folder and could not review previous 
reports.  The veteran was admitted to the VA Hospital, and 
one day later, a VA social worker reported that the veteran 
did not appear to be under any stress and he demonstrated no 
psychiatric symptoms.  He was discharged.  Another 
examination was not accomplished.  

In light of the clear contrast in these two reports, the 
Board finds that the record does not contain sufficient 
medical evidence to make a decision on the claim.  
Consequently, another VA psychiatric examination should be 
accomplished.  

Additionally, it appears that the veteran was scheduled for a 
VA audiology examination to assess the severity of his left 
ear hearing loss, but he failed to report.  It is unclear 
from the file whether the veteran received proper notice of 
the examination and his phone had been disconnected.  
Therefore, the Board concludes that another examination 
should be scheduled.  However, the veteran is advised that 
when a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, without good cause, 
the claim shall be denied.  See 38 C.F.R. § 3.655 (2003).  

In view of the development undertaken regarding the claims 
concerning PTSD and hearing loss, it will be necessary to 
defer the matter concerning TDIU benefits.  

Finally, the Board notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3rd 1334 (Fed Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit concluded 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
a full year is allowed to respond to a VCAA notice and that a 
waiver must be submitted by him if he wishes his case to be 
returned to the Board prior to the expiration of that one-
year period.  

Under the circumstances described above, this case is 
remanded for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F. 3rd 1334 (Fed Cir. 2003), as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be afforded a VA 
mental examination to ascertain the 
current severity of his service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  After a thorough 
examination and a review of the claims 
file, the examiner should comment on the 
level of social and industrial impairment 
the veteran exhibits due solely to the 
PTSD.  The examiner should also assign a 
numerical score under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, and comment as to whether 
the veteran's PTSD renders him unable to 
obtain and retain substantial employment.  

3.  The veteran should be afforded a VA 
audiological examination to ascertain the 
current severity of his service-connected 
left ear hearing loss.   

4.  Upon completion of the above, the 
claims should be readjudicated.  If any 
of the determinations remain adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


